Tel: 604688 5421 Fax: 604688 5132 www.bdo.ca BDO Canada LLP 600 Cathedral Place 925 West Georgia Street Vancouver BCV6C 3L2Canada Direct Line: (604) 646-4390 E-mail: jjai@bdo.ca January 18, 2011 Securities and Exchange Commission treet, NE Washington, DC20549 U.S.A. Dear Ladies and Gentlemen: Re:Force Energy Corp. We are the former independent auditors for Force Energy Corp (the “Company”).We have read the Company’s disclosure in the section “Changes in Registrant’s Certifying Accountant” as included in Section 4.01 of the Company’s 8-K dated January 17, 2011 and are in agreement with the disclosure in that section, insofar as it pertains to our firm. Yours truly, /s/ BDO Canada LLP Chartered Accountants
